United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2955
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Dwight Armel,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 24, 2012
                                Filed: March 1, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Dwight Armel appeals the district court’s1 order committing him to the custody
of the Attorney General under 18 U.S.C. § 4246, and we affirm.

      Section 4246 provides for the indefinite hospitalization of a person who has
been committed to the custody of the Attorney General under 18 U.S.C. § 4241(d)


      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
(concerning mental incompetence to stand trial) and who is found--by clear and
convincing evidence after a hearing--to be suffering from a mental disease or defect
such that his release would create a substantial risk of bodily injury to another person
or serious damage to the property of another. See 18 U.S.C. § 4246(a)-(d). In this
case, the district court found the commitment was appropriate because state
placement was unavailable and the mental health professionals who examined Armel
unanimously believed that his mental illness and history of volatile and threatening
behavior would create a risk of dangerousness within the meaning of section 4246 if
Armel were unconditionally released. We hold that this finding is not clearly
erroneous. See United States v. Williams, 299 F.3d 673, 676-77 (8th Cir. 2002)
(standard of review). We note that Armel’s custodians are under an ongoing
obligation to prepare annual reports concerning his mental condition and the need for
his continued hospitalization, see 18 U.S.C. § 4247(e)(1)(B), and to exert reasonable
efforts to place hm in a suitable state facility, see 18 U.S.C. § 4246(d).

      Accordingly, the judgment is affirmed, counsel’s motion to withdraw is
granted, and Armel’s pro se appellate motions are denied.
                      ______________________________




                                          -2-